Vanderburgh, J.
The complaint alleges title and ownership in the plaintiff, and demands judgment for the recovery of the possession. The defendant denies plaintiff’s title, ownership, and right to the possession, admits the possession, alleges title and ownership in himself, and seeks to have plaintiff’s alleged adverse claim or title, as set up or appearing by the complaint, adjudicated subordinate to his. A trial, was had, and findings of fact and law made and filed. There is no case or bill of exceptions, and we cannot consider the proceedings or rulings upon the trial returned in connection with the findings. Stone v. Johnson, 30 Minn. 16, (13 N. W. Kep. 920.)
The plaintiff claims that the findings of fact do not support the conclusion of law and the judgment. The findings of fact refer only to the title of the defendant, and make no reference whatever to the title or any claim or lien of the plaintiff. The finding that the defendant has acquired the title of the former owners of the premises, Leland & Witt, who were the owners in fee in 1883, by virtue of a mortgage executed by them, and since duly foreclosed, necessarily determines the issue of the ownership as between the parties to this action, and is inconsistent with plaintiff’s claim of title therein. But upon the special findings no other- adjudication was warranted. Whether further or other issues or questions of fact might have been passed upon we need not inquire. The findings dispose of the issue in this suit as to the ownership of the legal title and present right of possession, but do not embrace liens or claims which might subsequently ripen into title upon foreclosure or execution sale. Such *356findings of fact, therefore, warranted the conclusion and judgment that the defendant is entitled to the possession as owner in fee-simple; but the words “free and clear of all claims of the plaintiff” must be stricken out.
Judgment modified accordingly.